Order entered April 10, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00016-CV

             IN RE CHRISTOPHER WAYNE GREEN, Appellant

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CV-1970004-H

                                     ORDER

      The reporter’s record in this case is overdue. By order dated February 12,

2020, we granted Court Reporter Debi Harris’s request for an extension of time to

file the reporter’s record and ordered her to file the record by March 6, 2020. To

date, Ms. Harris has failed to comply with the Court’s order.

      Accordingly, we ORDER Debi Harris to file the reporter’s record within

TWENTY DAYS of the date of this order.

      We expressly CAUTION Ms. Harris that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Harris
comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Tina Clinton
      Presiding Judge
      Criminal District Court No. 1

      Honorable Gary R. Stephens
      Senior District Judge

      Debi Harris
      Deputy Court Reporter

      All parties


                                          /s/   KEN MOLBERG
                                                JUSTICE